Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment filed 4/21/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to an Al content of 0.001-0.025 mass% as recited in claim 1.

It is noted, even if the amendment was entered, US 7,806,993 B2 (Miyazaki) would still meet the proposed claimed amendment recited in claim 1. 
Specifically, Miyazaki teaches the following composition for a ferritic stainless steel, in mass% (Miyazaki, Column 2, lines 30-57 and Column 3, line 55- Column 5 line 22):
Element

Present Invention
Miyazaki
Overlap
C
0-0.025
0-0.020
Preferred: 0-0.008

Si
0.4-2.0
0-2.0
Preferred: 0.5-1.5

Mn
0.05-1.5
0-2.0
Preferred: 0.5-0.6

P
0-0.05
0

0
S
0-0.01
0

0
Cr
16.0-30.0
12-40


Mo
0.60-3.0
1.0-5.0
Preferred: 1.0-3.0
1.0-3.0
Ni
0.10-2.5
0-2.0

0.10-2.0

0.20-0.80
0-1.0
Preferred: 0.4-0.7

Al
0.001-0.025
0.01-7.0

0.01-0.025
N
0-0.025
0-0.02
Preferred: 0-0.008
0-0.02
Remaining Balance
Fe and inevitable impurities
Fe and unavoidable impurities



The ranges of Miyazaki overlap, encompass, or fall within the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given the preferable amount of C being 0.0-0.020 mass%, and the preferable amount of N being less than 0-0.020 mass% in Miyazaki, as set forth above, it is clear that (C + N) mass% would necessarily be 0.0-0.04 mass%, i.e., 0.020+0.020=0.04%; 0+0=0. Further working examples 21-22, 26-29, and 31-32 in Table 3 satisfy the requirement that the total amount of C and N present in the composition does not exceed 0.018 mass% (Miyazaki, Table 3).
Given the preferable amount of Si being 0-2.0 mass%, and the preferable amount of Ni being less than 2.0 mass% in Miyazaki, as set forth above, it is clear that (2Si + Ni) mass% would necessarily be 0-6.0 mass%, i.e., 2×0+0=0%; 2×2.0+2.0=6.0. Further working examples 9, 16, and 30 in Tables 1 and 3 satisfy the requirement that the total amount of Si and Ni present in the composition exceeds 1.0 mass% (Miyazaki, Tables 1 and 3).
	
Response to Arguments
The prior double patenting rejections remain as set forth in the final rejection mailed 1/22/2021. 
The previous 35 U.S.C. §103 rejection over Kami (JP 2015096648A) would be withdrawn if the proposed amendment to claim 1 was entered. 

Applicant primarily argues:
“Applicant does not agree that the Office Action sets forth a prima facie case of obviousness based on Miyazaki. Nonetheless, "Applicants can rebut a prima facie case of obviousness by showing the criticality of the range." See M.P.E.P. § 2144.05(III)(A). "In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." See id. As discussed during the interview. Applicant respectfully submits that the evidence of record in the present application establishes that expression (1), C + N ≤ 0.030% and expression (2), 2Si + Ni ≥ 1.0% are critical to achieving results which would not have been expected based on the ranges of composition disclosed in Miyazaki.”
Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
Even if the amendment was entered regarding the amount of Al, the data to establish unexpected results would remain unpersuasive as set forth below.

The data would not commensurate in scope with the scope of the present claims. Specifically, the data only shows the ferritic stainless steel using specific amounts of C, Si, Mn, P, S, Cr, Mo, Ni, Nb, Al, and N, and specific values of “C+N” and “2Si+Ni”, while the present claims broadly claim a ferritic stainless steel sheet having a chemical composition containing, by mass%, C: 0.025% or less, Si: 0.40% to 2.0%. Mn: 0.05% to 1.5%, P: 0.05% or less, S: 0.01% or less, Cr: 16.0% to 30.0%, Mo: 0.60% to 3.0%, Ni: 0.10% to 2.5%, Nb: 0.20% to 0.80%, Al: 0.001% to 0.025%, N: 0.025% or less, and the balance being Fe and inevitable impurities, in which relational expressions (1) and (2) are satisfied: (1) C +N ≤ 0.030% and (2) 2Si + Ni ≥ 1.0%, where C, N, Si, and Ni each denote the contents (mass%) of the corresponding element.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges of amounts of  C, Si, Mn, P, S, Cr, Mo, Ni, Nb, Al, and N and of the values of “C+N” and “2Si+Ni”.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732